NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 14a0459n.06

                                           No. 13-1600                                 FILED
                                                                                  Jun 26, 2014
                                                                              DEBORAH S. HUNT, Clerk
                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

SOUTHFIELD EDUCATION
ASSOCIATION,

       Plaintiff-Appellant,
v.
                                                      ON APPEAL FROM THE UNITED
                                                      STATES DISTRICT COURT FOR THE
SOUTHFIELD BOARD OF
                                                      EASTERN DISTRICT OF MICHIGAN
EDUCATION,

       Defendant-Appellee.




BEFORE:        NORRIS, CLAY, and KETHLEDGE, Circuit Judges.

       CLAY, Circuit Judge. Plaintiff Southfield Education Association filed two lawsuits,

one in state court, and then a second in federal court pursuant to 42 U.S.C. § 1983, alleging that

Defendant Southfield Board of Education violated the due process rights of twenty-three teachers

laid off during the 2010–2011 academic school year. After the state court dismissed Plaintiff’s

due process claim, the district court granted Defendant’s motion to dismiss based on res judicata.

Plaintiff argues that because the due process claim asserted in state court was based on the

Michigan Constitution whereas the claim asserted in federal court is based on the United States

Constitution, the district court erred in dismissing the federal due process claim. For the reasons

set forth below, we AFFIRM the district court’s decision to grant Defendant’s motion to dismiss

based on res judicata.
                                           No. 13-1600


                                        BACKGROUND

       On January 31, 2012, Plaintiff filed a complaint in state court alleging that, after a teacher

layoff, Defendant violated its own recall standards when it hired new applicants rather than recall

the laid off teachers. The complaint alleged that Defendant violated the Public Employees

Relations Act (“PERA”), Mich. Comp. Laws Ann. § 423.201 (West 2013), as well as the due

process clause of the Michigan Constitution. Plaintiff argues that the teachers had a property

right in their previous positions and Defendant deprived them of this property right without due

process by failing to recall them. Subsequently, on March 7, 2012, Plaintiff filed a second

complaint in federal district court alleging that Defendant also violated the Fourteenth

Amendment of the United States Constitution when it fired the teachers without due process.

       Plaintiff filed an amended complaint in state court on April 5, 2012. The only changes

contained in the amended complaint were the replacement of the PERA claim with a breach of

contract claim, the addition of the names of the twenty-three individual Plaintiffs, and the

allegation that, as a result of Defendant’s conduct, some of the teachers were separated from

employment entirely. On June 6, 2012, the state court granted Defendant’s motion for summary

disposition for failure to state a claim as to Plaintiff’s amended complaint. This order stated that

Defendant was “entitled to summary disposition of Plaintiffs’ breach of contract and due process

claims as a matter of law.” Rather than dismiss the claim entirely, the state court allowed

Plaintiff to amend its complaint.

       On June 13, 2012, Plaintiff filed a second amended complaint that no longer included the

claim that Defendant violated the due process rights of the tenured teachers pursuant to the

Michigan Constitution. According to Plaintiff, the only difference between the due process

claim dismissed in state court and the due process claim filed in district court is that the state



                                                 2
                                            No. 13-1600


court claim was based on the Michigan Constitution whereas the claim before the district court is

based on the United States Constitution.

       Following the dismissal of the Michigan Constitution due process claim in state court,

Defendant filed, inter alia, a motion to dismiss the complaint in district court based on res

judicata. On April 9, 2013, the district court granted Defendant’s motion to dismiss Plaintiff’s

federal due process claim based on res judicata. Defendant appeals, arguing that since the state

court claim was based on the Michigan Constitution whereas the federal claim is based on the

United States Constitution, the district court erred in dismissing the federal due process claim.

Plaintiff also claims the district court erred by not permitting discovery on the merits of the

federal due process claim prior to its dismissal.

                                           DISCUSSION

                                        Standard of Review

       This Court reviews de novo a district court’s grant of a motion to dismiss for failure to

state a claim pursuant to Federal Rule of Civil Procedure 12(b)(6).          Gunasekera v. Irwin,

551 F.3d 461, 465–66 (6th Cir. 2009). Under Rule 12(b)(6), this Court “accept[s] all the

Plaintiffs’ factual allegations as true and construe[s] the complaint in the light most favorable to

the Plaintiffs.” Hill v. Blue Cross & Blue Shield of Mich., 409 F.3d 710, 716 (6th Cir. 2005).

“[T]he complaint ‘does not need detailed factual allegations’ but should identify ‘more than

labels and conclusions.’” Casias v. Wal-Mart Stores, Inc., 695 F.3d 428, 435 (6th Cir. 2012)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

       To properly state a claim, a complaint must contain a “short and plain statement of the

claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “To survive a

motion to dismiss, a complaint must contain sufficient factual matter, accepted as true, to ‘state a



                                                    3
                                            No. 13-1600


claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Twombly, 550 U.S. at 570). A complaint will be dismissed pursuant to Rule 12(b)(6) if

no law supports the claim made, if the facts alleged are insufficient to state a claim, or if the face

of the complaint presents an insurmountable bar to relief. Twombly, 550 U.S. at 561–64.

       Although the complaint must be liberally construed in favor of the party opposing the

motion to dismiss, the Court should not accept conclusions of law or unwarranted inferences of

fact cast in the form of factual allegations. Id. at 555. “The factual allegations, assumed to be

true, must do more than create speculation or suspicion of a legally cognizable cause of action;

they must show entitlement to relief.” League of United Latin Am. Citizens v. Bredesen, 500
F.3d 523, 527 (6th Cir. 2007). To state a valid claim, a complaint must contain either direct or

inferential allegations respecting all the material elements to sustain recovery under some viable

legal theory. Twombly, 550 U.S. at 562.

       We also review de novo a district court’s application of the doctrine of res judicata.

Bragg v. Flint Bd. of Educ., 570 F.3d 775, 776 (6th Cir. 2009). The burden of establishing the

applicability of res judicata is on the party asserting the doctrine. In re Piper Aircraft Corp.,

Inc., 244 F.3d 1289, 1296 (6th Cir. 2001). When reviewing a motion to dismiss, we construe the

record in the light most favorable to the non-moving party and accept as true all allegations

pleaded in the complaint. Robert N. Clemens Trust v. Morgan Stanley DW, Inc., 485 F.3d 840,

845 (6th Cir. 2007).

                                                  Analysis

       The Full Faith and Credit Act mandates that “judicial proceedings. . . shall have the same

full faith and credit in every court within the United States. . . as they have by law or usage in the

courts of such State. . . from which they are taken.” 28 U.S.C. § 1738. The United States



                                                  4
                                            No. 13-1600


Supreme Court has interpreted the act as requiring that “a federal court must give to a state-court

judgment the same preclusive effect as would be given that judgment under the law of the State

in which the judgment was rendered.”          Migra v. Warren City School District Board of

Education, 465 U.S. 75, 81 (1984). In this case, Defendant argues that the Michigan state court

judgment dismissing Plaintiff’s state due process claim precludes Plaintiff’s federal due process

claim. We therefore examine the collateral estoppel and res judicata law of Michigan to resolve

this case.

        Under Michigan law, issue preclusion, known as collateral estoppel, “precludes

relitigation of an issue in a subsequent, different cause of action between the same parties where

the prior proceeding culminated in a valid, final judgment and the issue was. . . actually litigated,

and. . . necessarily determined.” People v. Gates, 434 Mich. 146, 155 (1990). “[T]he party

asserting preclusion bears the burden of proof.” United States v. Dominguez, 359 F.3d 839, 842

(6th Cir. 2004). Therefore, to prove preclusion, Defendant must demonstrate that: “(1) the

subject matter of the second action [is] the same; (2) the parties or their privies [are] the same;

and (3) the prior judgment [was] on the merits.” RADS, P.C. v. Mercy Mem'l Hosp., 3 F. Supp.
2d 772, 774 (E.D. Mich. 1998).

        In the instant case, the subject matter of the federal claim is the same as that in the state

court action. In the state court action Plaintiff claimed that Defendant violated the due process

clause of the Michigan Constitution by depriving the teachers of their property interest in their

former positions without due process. The alleged deprivation occurred when Defendant hired

outside applicants for teaching positions as opposed to recalling the teachers. Plaintiff's claim

before the district court was based on the same underlying facts of the state court action. The




                                                 5
                                           No. 13-1600


only difference is that the present action is based on the United States Constitution as opposed to

the Michigan Constitution.

        The parties in this action are the same as in the state court action. While the individual

teachers are not named plaintiffs in this action, Plaintiff is acting as the teachers’ representative

in both actions, which assures that the teachers are duly represented. The final requirement,

however, has not been met. “A decision is final when all appeals have been exhausted or when

the time available for an appeal has passed.” Leahy v. Orion Twp., 269 Mich. App. 527, 530

(2006). Plaintiff could still appeal the ruling of the state court. The state court action is not yet

final for collateral estoppel purposes, thus it would be premature to grant preclusive effect to the

state court ruling.

        Federal law also requires the application of state res judicata law to determine the

preclusive effect of the state court judgment on the federal case. See Hapgood v. City of Warren,

127 F.3d 490, 493–94 (6th Cir. 1997) (applying Ohio res judicata law to determine whether an

Ohio court’s prior judgment precluded a federal action). Under Michigan law, res judicata

applies when the following elements are present: (1) a final decision on the merits; (2) an issue in

the subsequent action which was litigated or which should have been litigated in the prior action;

and (3) a subsequent action between the same parties or their privies. Dart v. Dart, 460 Mich.
573, 586 (1999). With regard to the second element, Michigan courts have adopted a broad

approach to res judicata, which means that all claims arising from the same transaction that

could have been raised in state court, but were not, are barred. Id.

        The state court, on June 6, 2012, entered an order granting Defendant’s motion for

summary disposition on Plaintiff’s due process claim. Unlike collateral estoppel, which is

deemed final only when all appeals have been exhausted, in Michigan, a grant of summary



                                                 6
                                             No. 13-1600


judgment is considered a final determination on the merits for res judicata purposes. Franklin v.

City of Pontiac, 887 F. Supp. 978, 983 (E.D. Mich. 1995). Thus, even if Plaintiff appealed the

state court ruling, the decision is still considered final and therefore satisfies the first element.

        Plaintiff’s present claim, that Defendant violated the due process clause of the United

States Constitution, clearly could have been resolved in the state court action. The operative

allegations of the present claim, that Defendant fired the teachers without due process, are

identical to those of the state court action. The federal due process clause claim is essentially the

same as the Michigan claim. Furthermore, the parties to both actions are the same. Plaintiff

clearly had a full opportunity to litigate the federal due process clause claim in the state court

action, but failed to do so.

        Plaintiff argues that since the federal court action only involved a federal constitutional

claim, that the state court was not an appropriate venue to adjudicate its federal claim. The

district court held that this type of reasoning was rejected in Migra, which ruled that the

plaintiff’s § 1983 claim in that case was precluded by an earlier state court action where the

plaintiff could have raised the claim but failed to do so. Migra, 465 U.S. at 84. Plaintiff replies

that the district court erroneously interpreted Migra.

        In Migra, the Supreme Court rejected the plaintiff’s argument that the state court was not

an appropriate venue to adjudicate its federal claim. Migra, 465 U.S. at 84. After her state court

action was dismissed, the plaintiff filed a § 1983 claim in federal court. Id. at 77–80. She

argued that, since she did not litigate her § 1983 claim in state court, the “state-court judgment

should not preclude her suit in federal court simply because her federal claim could have been

litigated in the state-court proceeding.” Id. at 83. The Supreme Court disagreed, rejecting the




                                                   7
                                            No. 13-1600


view that § 1983 “prevents the judgment in petitioners’ state-court proceeding from creating a

claim preclusion bar[.]” Id. at 84.

       Thus, the district court was correct when it concluded that if state court decisions have

preclusive effect on § 1983 claims that were not raised in a previous state court action, then

Plaintiff’s federal due process claim is likewise precluded by the state court decision finding that

Defendant was entitled to judgment as a matter of law on Plaintiff’s state due process claim. For

this reason, the district court did not err in concluding that Plaintiff’s federal due process claim is

barred by res judicata.

       Plaintiff also argues that the district court’s dismissal of the federal due process claim

was premature because discovery on the merits had not begun. The district court concluded that

this argument was “moot since Plaintiff’s claims are barred by res judicata.” The district court

correctly concluded that the issue of discovery on Plaintiff’s due process claim is moot because

the claim is barred by res judicata. The district court did not err in dismissing the case before

discovery because res judicata motions only present questions of law which require no

discovery. This Court held that “[t]he purpose of res judicata is to eliminate the relitigation of

claims—not just to avoid inconsistent results, but also to avoid the expense of a trial, which

includes discovery. Because [Plaintiff] could have brought its current claims in the first trial [in

state court], but did not, the claims are barred. No amount of discovery will change the

preclusive effect of the [state court] case on the current case, so the [district court] did not abuse

its discretion in denying the motion to extend discovery.” Quality Measurement Co. v. IPSOS

S.A., 56 Fed. App’x. 639, 650 (6th Cir. 2003) (citation omitted). Accordingly, the district court

did not err in its conclusion that Plaintiff’s discovery argument is “moot” because Plaintiff’s

federal due process claim is barred by res judicata.



                                                  8
                                        No. 13-1600


                                      CONCLUSION

       For the foregoing reasons, we AFFIRM the district court’s decision to grant Defendant’s

motion to dismiss.




                                              9